Exhibit 10.4

 

 

 

 

 

AMENDED AND RESTATED

 

STOCKHOLDERS AGREEMENT

 

dated as of

 

November 13, 2018

 

between

 

BAKER HUGHES, A GE COMPANY

 

and

 

GENERAL ELECTRIC COMPANY

 





Table of Contents

 

Page

 



Article I DEFINITIONS 1     1.1 Certain Definitions 1 1.2 Other Terms 5      
Article II TERM 6     2.1 Term and Termination 6       Article III CORPORATE
GOVERNANCE MATTERS 7     3.1 Board Composition 7 3.2 Director Nomination Rights
7 3.3 Committees of the Company Board 8 3.4 Compliance with Organizational
Documents 9 3.5 GE Agreement to Vote 9       Article IV OTHER AGREEMENTS 10    
4.1 Confidentiality 10 4.2 Restrictions on Transferability and Acquisitions 12
4.3 Preemptive Rights 14 4.4 No Violations 16 4.5 Related Party Transactions 16
4.6 GE Policies 17       Article V FINANCIAL AND OTHER INFORMATION 17     5.1
Annual and Quarterly Financial Information; GE’s Operating Reviews 17 5.2 GE
Public Filings 18 5.3 Other Financial Reporting Matters 19 5.4 Exchange of
Information 23 5.5 Ownership of Information 24 5.6 Compensation for Providing
Information 24 5.7 Record Retention 24 5.8 Liability 24 5.9 Other Agreements
Providing for Exchange of Information 25 5.10 Production of Witnesses; Records;
Cooperation 25 5.11 Privilege 26       Article VI DISPUTE RESOLUTION 26     6.1
General Provisions 26 6.2 Consideration by Senior Executive and Conflicts
Committee 27



 

i



 





Table of Contents
(Continued)

 

Page

 



6.3 Attorneys’ Fees and Costs 27       Article VII MISCELLANEOUS 27     7.1
Corporate Power; Fiduciary Duty 27 7.2 Governing Law 27 7.3 Force Majeure 27 7.4
Notices 28 7.5 Severability 28 7.6 Entire Agreement 28 7.7 Assignment; No
Third-Party Beneficiaries 29 7.8 Amendment; Waiver 29 7.9 Interpretations 29
7.10 Privileged Matters 30 7.11 Counterparts; Electronic Transmission of
Signatures 31 7.12 Enforceable by the Conflicts Committee 31









 



SCHEDULE 4.5(B) RELATED PARTY TRANSACTIONS POLICY 1         I.   GENERAL
REQUIREMENTS FOR RELATED PARTY TRANSACTIONS 1         II.   REPORTING PROCESS
FOR RELATED PARTY TRANSACTIONS INVOLVING THE GE GROUP           III.   REVIEW
PROCESS FOR RELATED PARTY TRANSACTIONS 2         SCHEDULE 7.10(A)         1
SCHEDULE 7.10(E) 1



 

 



ii



 

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of November 13, 2018 (this
“Agreement”), between General Electric Company, a New York corporation (“GE”)
and Baker Hughes, a GE company (formerly known as Bear Newco, Inc.), a Delaware
corporation (the “Company”). Certain terms used in this Agreement are defined in
Section 1.1.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Transaction Agreement and Plan of Merger,
dated as of October 30, 2016, among GE, Baker Hughes Incorporated, a Delaware
corporation (“BHI”), the Company, and Bear MergerSub, Inc., a Delaware
corporation (“Merger Sub”), as amended by the Amendment to the Transaction
Agreement and Plan of Merger, dated as of March 27, 2017, among GE, BHI, the
Company, Merger Sub, BHI Newco, Inc., a Delaware corporation, and Bear MergerSub
2, Inc., a Delaware corporation (as may be further amended from time to time,
the “Transaction Agreement”), GE and BHI have agreed to combine GE O&G (as
defined in the Transaction Agreement) with BHI and have effected or agreed to
effect the Transactions (as defined herein);

 

WHEREAS, pursuant to the Transactions contemplated by the Transaction Agreement,
GE holds 100% of the issued and outstanding Class B Common Stock (as defined
herein), constituting approximately 62.5% of the voting power of the issued and
outstanding shares of Company Common Stock (as defined herein);

 

WHEREAS, GE and the Company entered into a Stockholders Agreement, dated as of
July 3, 2017 (the “Original Effective Date”), as amended by the Amendment to the
Stockholders Agreement, dated as of October 2, 2017 (together, the “Original
Agreement”) in order to, inter alia, (i) set forth certain of their rights,
duties and obligations as a result of the Transactions contemplated by the
Transaction Agreement; (ii) provide for the management, operation and governance
of the Company; and (iii) set forth restrictions on certain activities in
respect of the Company Common Stock, corporate governance, and other related
corporate matters; and

 

WHEREAS, GE and the Company (having received the approval of the Conflicts
Committee) desire to amend and restate the Original Agreement in its entirety
and provide for the rights and preferences set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

Article I

DEFINITIONS

 

1.1              Certain Definitions. For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:

 

1



“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Governmental Entity or any arbitration or
mediation tribunal.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, that GE shall not be deemed to be an Affiliate of the
Company or any of its Subsidiaries for purposes of this Agreement and neither
the Company nor any of its Subsidiaries shall be deemed to be an Affiliate of GE
or any of GE’s Subsidiaries (other than the Company and its Subsidiaries) for
purposes of this Agreement.

 

“Amended and Restated Bylaws” means the Amended and Restated Bylaws of the
Company, as amended from time to time.

 

“beneficially own” means, with respect to Company Common Stock, having
“beneficial ownership” of such stock for purposes of Rule 13d-3 or 13d-5
promulgated under the Exchange Act, without giving effect to the limiting phrase
“within sixty days” set forth in Rule 13d-3(1)(i). The terms “beneficial owner”
and “beneficial ownership” shall have correlative meanings.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.

 

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as amended from time to time.

 

“Class A Common Stock” means the Class A common stock, $0.0001 par value per
share, of the Company.

 

“Class B Common Stock” means the Class B common stock, par value $0.0001 per
share, of the Company.

 

“Closing” has the meaning ascribed thereto in the Transaction Agreement.

 

“Company Board” means the board of directors of the Company.

 

“Company Common Stock” means, collectively, the Class A Common Stock and the
Class B Common Stock.

 

“Company Group” means the Company, each Subsidiary of the Company from and after
the Closing (in each case so long as such Subsidiary remains a Subsidiary of the
Company) and each other Person that is controlled either directly or indirectly
by the Company immediately after the Closing (in each case for so long as such
Person continues to be controlled either directly or indirectly by the Company).

 

“Company Independent Director” means each director of the Company who (i) is an
Independent Director and (ii) without limiting (i), (A) is not a GE Designee,
(B) is not a current or former (x) member of the board of directors of GE or (y)
officer or employee of any member

 

2



of the GE Group, (C) does not have and has not had any other substantial
relationship with any member of the GE Group and (D) is designated by the
Governance & Nominating Committee as a Company Independent Director.

 

“Company Securities” means (i) the Company Common Stock, (ii) any preferred
stock of the Company, (iii) any other common stock issued by the Company and
(iv) any securities convertible into or exchangeable for, or options, warrants
or other rights to acquire, Company Common Stock or any other common or
preferred stock issued by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Exchange Agreement” means that certain Exchange Agreement, dated as of the
Original Effective Date, among GE, the Company and Newco LLC, as amended from
time to time.

 

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
have been foreseen by such Party (or such Person), or, if it could have been
foreseen, was unavoidable, and includes acts of God, storms, floods, riots,
fires, sabotage, civil commotion or civil unrest, interference by civil or
military authorities, acts of war (declared or undeclared) or armed hostilities
or other national or international calamity or one or more acts of terrorism or
failure of energy sources.

 

“GAAP” means United States generally accepted accounting principles.

 

“GE Annual Statements” means the audited annual financial statements and annual
reports to shareholders of any GE Group member.

 

“GE Group” means GE and each Person (other than any member of the Company Group)
that is an Affiliate of GE from and after the Closing.

 

“GE O&G Subsidiary” has the meaning ascribed thereto in the Transaction
Agreement.

 

“Governmental Entity” means any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.

 

“Group” means the GE Group or the Company Group, as the context requires.

 

“Independent Director” means a director who is independent under NYSE listing
rules.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other Software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memoranda and
other materials prepared by attorneys or under their

 

3



direction (including attorney work product), and other technical, financial,
employee or business information or data.

 

“Law” means any federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Entity.

 

“Liabilities” means any debt, loss, damage, adverse claim, liability or
obligation of any Person (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto.

 

“Newco LLC” means Baker Hughes, a GE company, LLC, a Delaware limited liability
company.

 

“Newco LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement, dated as of the Original Effective Date, among Newco LLC and
its members, as amended from time to time.

 

“NYSE” means the New York Stock Exchange.

 

“Other Stockholder” means a holder of Company Common Stock that is not a member
of the GE Group.

 

“Parties” means GE and the Company.

 

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.

 

“Pro Rata Portion” means, with respect to GE, on any issuance date for Company
Securities, the number of Company Securities equal to the product of (i) the
total number of Company Securities to be issued by the Company on such date and
(ii) the fraction determined by dividing (x) the number of shares of Company
Common Stock owned by GE immediately prior to such issuance by (y) the total
number of shares of Company Common Stock outstanding on such date immediately
prior to such issuance.

 

“Ratings Agencies” means Moody’s Investors Service and Standard & Poor’s.

 

“Related Party Transaction” means any transaction between any member of the
Company Group, on the one hand, and any member of the GE Group, or any director,
officer, employee or “associate” (as defined in Rule 12b-2 promulgated under the
Exchange Act) of any member of the GE Group, on the other hand.

 

“SEC” means the Securities and Exchange Commission.

 

4



“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Software” means the object and source code versions of computer programs and
associated documentation, training materials and configurations to use and
modify such programs, including programmer, administrator, end user and other
documentation.

 

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities or other voting ownership interests of which is sufficient,
together with any contractual rights, to elect at least a majority of its board
of directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first Person.

 

“Tax” has the meaning ascribed thereto in the Transaction Agreement.

 

“Transaction Documents” means, collectively, this Agreement, the Transaction
Agreement, the Ancillary Agreements (as defined in the Transaction Agreement)
and the Long-Term Ancillary Agreements (as defined in the Transaction
Agreement).

 

“Transactions” has the meaning ascribed thereto in the Transaction Agreement.

 

“Transfer” means, directly or indirectly (whether by merger, operation of law or
otherwise), to sell, transfer, assign, pledge, hypothecate or otherwise dispose
of or encumber any direct or indirect economic, voting or other rights in or to
any Company Common Stock, including by means of (i) the Transfer of an interest
in a Person that directly or indirectly holds such Company Common Stock or (ii)
a hedge, swap or other derivative. “Transferred” and “Transferring” shall have
correlative meanings.

 

“Trigger Date” means the later of (i) July 3, 2019 and (ii) the first date on
which members of the GE Group cease to beneficially own more than fifty percent
(50%) of the voting power of the outstanding Company Common Stock.

 

1.2              Other Terms. For purposes of this Agreement, the following
terms have the meanings set forth in the sections indicated.

 

Term

Section

20% Trigger Date 3.2(a) Agreement Preamble BHI Recitals Company Preamble Company
Auditors 5.3(h)(i) Company Confidential Information 4.1(a) Company Information
5.3(g) Company Public Documents 5.3(d) Company’s Knowledge 4.4(a) Conflicts
Committee 3.3(d) Dispute 6.1(a) Excluded Securities 4.3(a)

 

 

 

5



  

Term

Section

Governance & Nominating Committee 3.3(c) GE Preamble GE Auditors 5.3(h)(i) GE
Confidential Information 4.1(b) GE Designee 3.2(a) GE Directors 3.1(a) GE
Policies 4.6(a) GE Public Filings 5.2 GE’s Knowledge 4.4(b) Initial BHI
Directors 3.1(a) Initial Notice 6.2 Issuance Notice 4.3(b) Lockup Period
4.2(a)(i) Non-GE Designee 3.2(e) Non-GE Directors 3.1(a) Non-Privileged Deal
Communications 7.10(c) organizational documents 3.4 Original Agreement Recitals
Original Effective Date Recitals Privilege 5.11 Privileged Communications
7.10(a) Privileged Deal Communications 7.10(b) Related Party Transactions Policy
4.5(b) Representatives 4.1(a) Response 6.2

 

Article II

TERM

 

2.1              Term and Termination. This Agreement is effective as of the
Original Effective Date and shall terminate automatically in the event that the
GE Group (a) no longer owns any shares of Company Common Stock or (b) owns 100%
of the outstanding shares of Company Common Stock. Notwithstanding the
foregoing, (a) the provisions of Section 4.1, Section 5.6, Section 5.7, Section
5.8, Section 5.10, Section 5.11, Article VI and Article VII shall survive the
termination of this Agreement and (b) the provisions of Section 5.1 and Section
5.2 shall survive the termination of this Agreement for so long as any member of
the GE Group is required, in accordance with GAAP or SEC reporting requirements
and by virtue of its equity ownership in the Company, to include financial or
other information about the Company Group in its financial statements, but only
to the extent (x) directly relating to such financial or other information about
the Company Group that any member of the GE Group is so required to include in
its financial statements and (y) relating to a fiscal year in which members of
the GE Group beneficially owned at least 10% of the outstanding shares of
Company Common Stock on any date during such fiscal year.

6





 

Article III

CORPORATE GOVERNANCE MATTERS

 

3.1              Board Composition.

 

(a)               The Company Board shall initially consist of eleven
(11) members comprised of (i) six (6) directors, including the chairman of the
Company Board, designated by GE in accordance with the Transaction Agreement
(collectively, with their successors, the “GE Directors”), (ii) the Chief
Executive Officer of BHI immediately prior to the Original Effective Date, and
(iii) four (4) directors that are Independent Directors designated by BHI, and
reasonably acceptable to GE, in accordance with the Transaction Agreement
(collectively with (ii), the “Initial BHI Directors” and together with the
successors of (ii) and (iii) appointed pursuant to this Agreement, who will be
Company Independent Directors, the “Non-GE Directors”). On the date hereof, the
Company Board shall consist of nine (9) members.

 

(b)               For the avoidance of doubt, until the Trigger Date, the
proportion of GE Directors to Non-GE Directors shall remain the same as that set
forth in Section 3.1(a); provided, however, it being understood and agreed that
the proportion of GE Directors and Non-GE Directors relative to the entire
Company Board may decrease as a result of increases in the size of the Company
Board to implement director designation rights granted to a seller or target
company in connection with an arm’s length merger of or acquisition by any
member of the Company Group.

 

3.2              Director Nomination Rights.

 

(a)               In connection with any annual or special meeting of the
stockholders of the Company at which directors shall be elected, (i) until the
Trigger Date, GE shall have the right to designate five (5) persons for
nomination by the Company Board for election to the Company Board and (ii)
following the Trigger Date, but prior to the first date on which members of the
GE Group cease to beneficially own at least twenty percent (20%) of the voting
power of the outstanding Company Common Stock (the “20% Trigger Date”), GE shall
have the right to designate one (1) person for nomination by the Company Board
for election to the Company Board (each person so designated pursuant to (i) or
(ii), a “GE Designee”). Subject to the first sentence of this Section 3.2(a), GE
shall have full authority and ability to nominate, elect and remove the GE
Designees. GE shall not designate any person to be a GE Designee who it believes
does not meet the requirements for director nominees as set forth in the
applicable policies of the Company relating to director qualification from time
to time. The Company Board shall promptly and in good faith consider each GE
Designee designated pursuant to this Section 3.2(a), applying the same standards
as shall be applied for the consideration of other proposed nominees of the
Company Board. In the event that the Company Board fails to approve the
nomination of any GE Designee, GE shall have the right to designate an
alternative GE Designee for consideration. For the avoidance of doubt, current
or former employment of any GE Designee by GE or any of its Subsidiaries or
service by any such GE Designee on the board of directors of GE or any of its
Subsidiaries shall not disqualify such individual from serving on the Company
Board as a GE Designee.

 

7



(b)               Notwithstanding Section 3.2(a), until the Trigger Date, if the
size of the Company Board shall, with GE’s prior written approval or otherwise,
be increased or decreased, GE shall have the right to designate one or more GE
Designees to the Company Board such that the total number of GE Directors on the
Company Board shall be proportional (rounded up to the nearest whole number) to
the number of GE Directors on the Company Board set forth in Section 3.1(a).

 

(c)               The Company shall cause each GE Designee and Non-GE Designee
whose nomination has been approved to be included in the slate of nominees
recommended by the Company Board to holders of Company Common Stock for election
(including at any special meeting of stockholders held for the election of
directors) and shall use its best efforts to cause the election of each such GE
Designee and Non-GE Designee, including soliciting proxies in favor of the
election of such persons.

 

(d)               As to any GE Director designated pursuant to Section 3.2(a)
(including clause (ii) thereof), in the event that such GE Director shall cease
to serve as a director for any reason, and so long as GE has the right to
designate such director, the vacancy resulting therefrom shall be filled by the
Company Board with a substitute GE Director.

 

(e)               From and after the Original Effective Date, in the event of a
vacancy on the Company Board upon the death, resignation, retirement,
disqualification, removal from office or other cause of any director who was not
a GE Designee, the Governance & Nominating Committee shall have the sole right
to fill such vacancy or designate a person for nomination for election to the
Company Board to fill such vacancy (each such person, a “Non-GE Designee”);
provided that with respect to any filling of vacancy or designation prior to the
20% Trigger Date, such individual is reasonably acceptable to GE.

 

(f)                Until the Trigger Date, the Company shall avail itself of all
available “controlled company” exceptions to the corporate governance listing
standards of the NYSE, and, thereafter, the Company shall comply with the
corporate governance listing standards of the NYSE, including those relating to
the composition of the committees of the Company Board.

 

(g)               For the avoidance of doubt, (i) GE shall have the right, in
its sole discretion, to waive any and all of the rights granted to it under this
Section 3.2, by delivery of written notice to the Company in accordance with
Section 7.4, (ii) on (or prior to, but only effective upon) the Trigger Date and
the 20% Trigger Date, each GE Designee shall deliver his or her resignation from
the Company Board for consideration by the Conflicts Committee (provided, that
one GE Designee, as designated by GE, shall be exempt from the requirements of
this clause (ii) where the Trigger Date has occurred without the 20% Trigger
Date also contemporaneously occurring) and (iii) GE shall have no right to
designate a GE Designee after the 20% Trigger Date.

 

3.3              Committees of the Company Board.

 

(a)               Audit Committee. The Company shall cause the Audit Committee
of the Company Board to consist of three (3) directors, including at least one
(1) Company Independent Director.

 

(b)               Compensation Committee. The Company shall cause the
Compensation Committee of the Company Board to consist of at least one (1)
Non-GE Director.

 

8



(c)               Governance & Nominating Committee. The Company shall cause the
Governance & Nominating Committee of the Company Board (“Governance & Nominating
Committee”) to consist of five (5) directors, including at least three (3)
Company Independent Directors.

 

(d)               Conflicts Committee. The Governance & Nominating Committee
shall have a subcommittee (the “Conflicts Committee”) consisting solely of the
Company Independent Directors. The Conflicts Committee (including, without
limitation, in connection with any transactions under Section 4.2 or Section
4.5) shall be fully empowered to obtain assistance from employees of the
Company, including its legal and financial staff, to retain independent legal,
financial and other advisors as the committee deems reasonably necessary and to
not approve any transaction or other matter submitted to the committee for
approval (and such non-approval shall be binding on the Company Board), and
shall have the authority and responsibilities set forth in this Agreement and as
may otherwise be delegated to the Conflicts Committee by the Governance &
Nominating Committee or the Company Board from time to time.

 

(e)               Other Committee Composition. The number of Non-GE Directors on
all committees of the Company Board not specified in this Section 3.3 shall be
proportional (rounded down to the nearest whole number) to the number of Non-GE
Directors on the Company Board; provided that each such committee shall have at
least one (1) Company Independent Director.

 

3.4              Compliance with Organizational Documents. The Company shall,
and shall cause each of its Subsidiaries to, take any and all actions reasonably
necessary to ensure continued compliance by the Company and its Subsidiaries
with the provisions of its respective certificate or articles of incorporation,
bylaws or operating agreement, as the case may be (collectively, “organizational
documents”), and this Agreement. The Company shall notify GE in writing promptly
after becoming aware of any act or activity taken or proposed to be taken by the
Company or any of its Subsidiaries which resulted or would result in
non-compliance with any such organizational documents or this Agreement. For the
avoidance of doubt, the provisions of Section 3.1 and Section 3.2 will apply
only to the Company Board and not to any board of directors or similar governing
body of any Subsidiary of the Company. The Company acknowledges that the Newco
LLC Agreement provides that the Company shall take certain actions thereunder,
which the Company hereby agrees to take in accordance with the terms of the
Newco LLC Agreement as if it were a party thereto.

 

3.5              GE Agreement to Vote. From and after the Original Effective
Date, GE shall, and shall cause each of its Affiliates to, (a) cause their
respective shares of Company Common Stock to be present for quorum purposes at
any Company stockholder meeting, (b) vote in favor of all Non-GE Designees and
(c) not vote in favor of the removal of any Non-GE Director other than for
cause.

 

9





Article IV

OTHER AGREEMENTS

 

4.1              Confidentiality.

 

(a)                

 

(i)                 For a period of three (3) years following the Trigger Date
or such longer period pursuant to the last sentence of this Section 4.1(a)(i),
subject to Section 4.1(c) and except as contemplated by this Agreement or any
Transaction Document, GE shall not, and shall cause its Subsidiaries and their
respective officers, directors, employees, and other agents and representatives
(collectively, “Representatives”), not to, directly or indirectly, disclose,
reveal, divulge or communicate to any Person, other than its Representatives or
its Affiliates who reasonably need to know such information in providing
services to any member of the GE Group, or use or otherwise exploit for its own
benefit or for the benefit of any third party, any Company Confidential
Information. If any uses or disclosures are made in connection with providing
services to any member of the GE Group under this Agreement or any Transaction
Document, then the Company Confidential Information so used or disclosed shall
be used only as required to perform the services. The GE Group shall use the
same degree of care to prevent and restrain the unauthorized use or disclosure
of the Company Confidential Information by any of their Representatives as they
currently use for their own confidential information of a like nature, but in no
event less than a reasonable standard of care. For purposes of this Section
4.1(a), any Information, material or documents relating to the business
currently or formerly conducted, or proposed to be conducted, by any member of
the Company Group furnished to or in possession of any member of the GE Group,
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by any member of the GE Group or their respective officers,
directors and Affiliates, that contain or otherwise reflect such information,
material or documents is hereinafter referred to as “Company Confidential
Information.” “Company Confidential Information” does not include, and there
shall be no obligation hereunder with respect to, information that (i) is or
becomes generally available to the public, other than as a result of a use or
disclosure by any member of the GE Group not otherwise permissible hereunder,
(ii) GE can demonstrate it was or became available to any member of the GE Group
from a source other than the Company or its Affiliates or (iii) is developed
independently by a member of the GE Group without reference to the Company
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by such member of the GE Group to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any member of the Company Group with
respect to such information. In the event any member of the GE Group receives
Company Confidential Information after the Trigger Date, GE shall keep and shall
cause its Representatives to keep such Company Confidential Information
confidential until the later of (x) a period of one (1) year following the date
such Company Confidential Information was disclosed to the GE Group and (y) the
third anniversary of the Trigger Date.

 

10



(ii)              Without limiting Section 4.1(a)(i), from the Original
Effective Date until the Trigger Date, GE shall, and shall cause its
Subsidiaries to (x) use the same degree of care to prevent and restrain the
unauthorized use or disclosure of the Company Confidential Information by them
and their Representatives as they currently use for their own confidential
information of a like nature, but in no event less than a reasonable standard of
care and (y) not use any Company Confidential Information to engage in a
Competing Business (as defined in the Non-Competition Agreement) or to take any
other action in violation of the Non-Competition Agreement (as defined in the
Transaction Agreement) or otherwise in a manner materially detrimental to the
interests of the Company; provided that, for the avoidance of doubt, following
the Trigger Date the disclosure and use of Company Confidential Information
shall be governed by Section 4.1(a)(i).

 

(b)                

 

(i)                 For a period of three (3) years following the Trigger Date,
subject to Section 4.1(c) and except as contemplated by this Agreement or any
Transaction Document, the Company shall not, and shall cause its Affiliates and
their respective Representatives, not to, directly or indirectly, disclose,
reveal, divulge or communicate to any Person, other than its Representatives or
its Affiliates who reasonably need to know such information in providing
services to the Company or any member of the Company Group, or use or otherwise
exploit for its own benefit or for the benefit of any third party, any GE
Confidential Information. If any uses or disclosures are made in connection with
providing services to any member of the Company Group under this Agreement or
any Transaction Document, then the GE Confidential Information so used or
disclosed shall be used only as required to perform the services. The Company
Group shall use the same degree of care to prevent and restrain the unauthorized
use or disclosure of the GE Confidential Information by any of their
Representatives as they currently use for their own confidential information of
a like nature, but in no event less than a reasonable standard of care. For
purposes of this Section 4.1(b), any Information, material or documents relating
to the businesses currently or formerly conducted, or proposed to be conducted,
by GE or any of its Affiliates (other than any member of the Company Group)
furnished to or in possession of any member of the Company Group, irrespective
of the form of communication, and all notes, analyses, compilations, forecasts,
data, translations, studies, memoranda or other documents prepared by the
Company, any member of the Company Group or their respective officers, directors
and Affiliates, that contain or otherwise reflect such information, material or
documents is hereinafter referred to as “GE Confidential Information.” “GE
Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a use or disclosure by any
member of the Company Group not otherwise permissible hereunder, (ii) the
Company can demonstrate was or became available to any member of the Company
Group from a source other than GE or its Affiliates or (iii) is developed
independently by a member of the Company Group without reference to the GE
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by a member of the Company Group to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any member of the

 

11



GE Group with respect to such information. In the event any member of the
Company Group receives GE Confidential Information after the Trigger Date, the
Company shall keep and shall cause its Representatives to keep such GE
Confidential Information confidential until the later of (x) a period of one (1)
year following the date such GE Confidential Information was disclosed to the
Company Group and (y) the third anniversary of the Trigger Date.

 

(ii)              Without limiting Section 4.1(b)(i), from the Original
Effective Date until the Trigger Date, the Company shall, and shall cause its
Subsidiaries to (x) use the same degree of care to prevent and restrain the
unauthorized use or disclosure of the GE Confidential Information by them and
their Representatives as they currently use for their own confidential
information of a like nature, but in no event less than a reasonable standard of
care and (y) not use any GE Confidential Information in a manner materially
detrimental to the interests of GE; provided that, for the avoidance of doubt,
following the Trigger Date the disclosure and use of GE Confidential Information
shall be governed by Section 4.1(b)(i).

 

(c)               If GE or its Affiliates, on the one hand, or the Company or
its Affiliates, on the other hand, are requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any Governmental Entity or pursuant
to applicable Law or stock exchange requirements to disclose or provide any
Company Confidential Information or GE Confidential Information (other than with
respect to any such information furnished pursuant to the provisions of Article
V of this Agreement), as applicable, the Person receiving such request or
demand, or so required by applicable Law or stock exchange requirements, shall
use all reasonable efforts to provide the other Party with written notice of
such request, demand or requirement as promptly as practicable under the
circumstances so that such other Party shall have an opportunity to seek an
appropriate protective order. The Party receiving such request or demand agrees
to take, and cause its Representatives to take, at the requesting Party’s
expense, all other reasonable steps necessary to obtain confidential treatment
by the recipient. Subject to the foregoing, the Party that received such request
or demand may thereafter disclose or provide any Company Confidential
Information or GE Confidential Information, as the case may be, to the extent
required by such Law or stock exchange requirement (as so advised by counsel) or
by lawful process or such Governmental Entity.

 

4.2              Restrictions on Transferability and Acquisitions.

 

(a)               Lockup.

 

(i)                 For the period beginning on July 3, 2017 and ending on
November 12, 2018 (the “Lockup Period”), no member of the GE Group shall
Transfer or agree to Transfer any shares of Company Common Stock to any Person
that is not an Affiliate of GE, unless approved by the Conflicts Committee.

 

(ii)              Following the expiration of the Lockup Period, no member of
the GE Group shall, without the prior written consent of the Conflicts
Committee, Transfer or agree to Transfer any shares of Company Common Stock to a
Person (that is not an

 

12



Affiliate of GE) or group (as such term is used in Section 13(d) of the Exchange
Act) if such Person or group would beneficially own in excess of 15% of the
voting power of the outstanding shares of Company Common Stock following such
Transfer; provided, that such restrictions shall not apply to Transfers (A)
pursuant to widely distributed public offerings of shares of Company Common
Stock (including pursuant to “spin-off” and “split-off” transactions (a “Public
Offering”)) and (B) permitted after the fifth anniversary of the Original
Effective Date in accordance with Section 4.2(a)(iii).

 

(iii)            Following the fifth anniversary of the Original Effective Date,
the GE Group shall be permitted to Transfer (1) all of its Paired Interests (as
defined in the Exchange Agreement) or (2) all of its shares of Class A Common
Stock (after exchanging all of its Paired Interests into Class A Common Stock),
to an unaffiliated third party subject to the following conditions: (A) the
buyer must make an offer to purchase all shares of Company Common Stock held by
each Other Stockholder for the same consideration (including, for the avoidance
of doubt, cash or stock consideration, rights to contingent consideration, tax
receivable agreements or the cash value thereof, and all other economic
entitlements, but excluding any value associated with commercial transactions
between the buyer and the Company similar to those between GE and the Company
contemplated by the Transaction Documents) and on otherwise substantially the
same terms and conditions and (B) if such offer does not result in the buyer
owning 100% of the Company Common Stock, the buyer must either (x) agree to
assume GE’s obligations under this Agreement or (y) enter into a stockholders
agreement with the Company containing substantially the same terms and
conditions as those contained herein; provided, that the foregoing restrictions
shall not preclude the GE Group from Transferring all of its remaining Paired
Interests (after exchanging them for shares of Class A Common Stock) at any time
after the expiration of the Lockup Period in a transaction permitted by Section
4.2(a)(ii).  In connection with any Transfer permitted by this Section
4.2(a)(iii), the Company Board (including, for the avoidance of doubt, the GE
Directors), can approve in advance an acquisition contemplated by this Section
for purposes of Section 203 of the Delaware General Corporation Law.

 

(b)               Standstill.

 

(i)                 For a period of five (5) years beginning on the Original
Effective Date (the “Standstill Period”), GE shall not, and shall cause its
Representatives and Affiliates not to, directly or indirectly, in any manner,
effect or seek, offer or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or otherwise participate in or knowingly
encourage, any acquisition of Company Common Stock (including in derivative
form) or any tender or exchange offer, merger, consolidation, business
combination or other similar transaction involving the Company or any of its
Subsidiaries that would result in GE and its Affiliates beneficially owning more
than 65% of the voting power of the outstanding shares of Company Common Stock;
provided that GE shall be permitted to make a private proposal to the Non-GE
Directors that would not reasonably be expected to require the Company or any of
its Affiliates to make any public announcement or other disclosure. The
foregoing shall not prohibit:

 

13



(A)             GE or any of its Representatives or Affiliates from acquiring
Company Common Stock by way of stock splits, stock dividends, reclassifications,
recapitalizations or other distributions by the Company to all holders of
Company Common Stock on a pro rata basis;

 

(B)              acquisitions by GE or any of its Representatives or Affiliates
of Company Common Stock (x) approved by the Conflicts Committee or (y) pursuant
to the exercise of the preemptive rights set forth in Section 4.3; or

 

(C)              GE or any of its Affiliates from acquiring Company Common Stock
pursuant to and in accordance with the terms of the Exchange Agreement and
Section 3.03 or Section 3.05 of the Newco LLC Agreement.

 

(ii)              Without limiting Section 4.2(b)(i), during the Standstill
Period GE shall not, and shall cause its Representatives and Affiliates not to,
directly or indirectly, in any manner, (A) effect or seek, offer or propose
(whether publicly or otherwise) to effect, or announce any intention to effect
or otherwise participate in, any “solicitation” of “proxies” (as such terms are
used in the proxy rules of the SEC) to vote any Company Common Stock in
connection with the election of the Non-GE Directors or the removal of any
Non-GE Director, (B) solicit, knowingly encourage or knowingly facilitate,
directly or indirectly, any third party to engage in any such solicitation, (C)
make any public statement (or statement to an Other Stockholder) in support of
any such third-party solicitation or against any of the Company’s director
nominees, (D) form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any Company
Common Stock or (E) call, request the calling of, or otherwise seek or assist in
the calling of a special meeting of the stockholders of the Company; provided
that subclauses (D) and (E) shall only apply if taken in furtherance of the
actions described in subclauses (A), (B) and (C) of this subsection (ii).

 

(c)               Buyout Transaction. Any proposal by any member of the GE Group
to acquire in a transaction or series of related transactions reasonably
expected to result in the acquisition of all of the Company Common Stock held by
Other Stockholders must be (i) subject to review, evaluation and prior written
approval of the Conflicts Committee, and (ii) submitted for approval to the
stockholders of the Company, with a non-waivable condition that a majority of
the voting power of the outstanding shares of capital stock of the Company held
by Other Stockholders approve the transaction (or equivalent tender offer
condition).

 

(d)               Legend. Any stock certificates representing the Company Common
Stock held by GE or its Affiliates shall include a legend referencing the
transfer restrictions set forth herein and in the Company’s Charter.

 

4.3              Preemptive Rights.

 

(a)               To the extent permitted under NYSE rules, the Company hereby
grants to GE the right to purchase its Pro Rata Portion of any Company
Securities (other than any Excluded Securities) that the Company may from time
to time propose to issue or sell to any Person. For purposes of this Section
4.3, “Excluded Securities” means Company Securities issued in

 

14



connection with: (i) a grant to any existing or prospective consultants,
employees, officers or directors pursuant to any stock option, employee stock
purchase or similar equity-based plans or other compensation agreement; (ii) any
acquisition by the Company of the stock, assets, properties or business of any
Person; (iii) a stock split, stock dividend or any similar recapitalization; or
(iv) any issuance of warrants or other similar rights to purchase Company Common
Stock to lenders or other institutional investors in any arm’s length
transaction providing debt financing to the Company or any of its Subsidiaries.
For the avoidance of doubt, to the extent stockholder approval is required under
the NYSE rules for the issuance or sale of Company Securities as provided in
this Section 4.3, (x) the Company may issue or sell Company Securities to such
other Persons prior to obtaining such stockholder approval in accordance with
Section 4.3(d), and (y) the Company shall use its reasonable best efforts to
obtain such approval, and after receipt of such approval the Company shall issue
or sell the Company Securities (if any) that GE has irrevocably elected to
purchase to GE, on the terms set forth in the relevant Issuance Notice.

 

(b)               The Company shall give written notice (an “Issuance Notice”)
of any proposed issuance or sale described in Section 4.3(a) to GE within five
(5) Business Days following any meeting of the Company Board at which any such
issuance or sale is approved or, if the approval of the Company Board is not
required in connection with such issuance or sale, no less than ten (10)
Business Days prior to the date of the proposed issuance or sale. The Issuance
Notice shall, if applicable, be accompanied by a written offer from any
prospective purchaser seeking to purchase Company Securities and shall set forth
the material terms and conditions of the proposed issuance, including:

 

(i)                 the number and class of the Company Securities to be issued
and the percentage of the outstanding shares of capital stock of the Company
such issuance would represent;

 

(ii)              the proposed issuance date, which shall be at least ten (10)
Business Days from the date of the Issuance Notice; and

 

(iii)            the proposed purchase price per Company Security.

 

(c)               GE shall for a period of ten (10) Business Days following the
receipt of an Issuance Notice have the right to elect irrevocably to purchase
its Pro Rata Portion of the Company Securities at the purchase price set forth
in the Issuance Notice by delivering a written notice to the Company. If, at the
termination of such ten (10) Business Day period, GE shall not have delivered
such notice to the Company, GE shall be deemed to have waived all of its rights
under this Section 4.3 with respect to the purchase of such Company Securities.
The closing of any purchase by GE shall be consummated concurrently with the
consummation of the issuance or sale described in the Issuance Notice; provided,
however, that the closing of any purchase by GE may be extended beyond the
closing of the transaction in the Issuance Notice to the extent necessary to
obtain any required approval or consent of a Governmental Entity or any other
third party (and the Company and GE shall use their respective reasonable best
efforts to obtain such approvals).

 

15



(d)               Upon the expiration of the ten (10) Business Day period
described in Section 4.3(c), the Company shall be free to sell such Company
Securities that GE has not elected irrevocably to purchase on terms and
conditions no more favorable to the purchasers thereof than those offered to GE
in the Issuance Notice delivered in accordance with Section  4.3(b).

 

(e)               The provisions of this Section 4.3 shall terminate on the
Trigger Date.

 

4.4              No Violations.

 

(a)               The Company covenants and agrees that it shall not, and shall
cause its Subsidiaries not to, take any action or enter into any commitment or
agreement which, to the Company’s Knowledge, may reasonably be anticipated to
result, with or without notice and with or without lapse of time or otherwise,
in a contravention or event of default by any member of the GE Group of: (i) any
provisions of applicable Law; (ii) any provision of the organizational documents
of any member of the GE Group; or (iii) any judgment, order or decree of any
Governmental Entity having jurisdiction over any member of the GE Group or any
of its respective assets. For purposes of this Section 4.4(a), the “Company’s
Knowledge” means the actual knowledge of the executive officers of the Company.

 

(b)               GE covenants and agrees that it shall not, and shall cause its
Subsidiaries not to, take any action or enter into any commitment or agreement
which, to GE’s Knowledge, may reasonably be anticipated to result, with or
without notice and with or without lapse of time or otherwise, in a
contravention or event of default by any member of the Company Group of: (i) any
provisions of applicable Law; (ii) any provision of the organizational documents
of any member of the Company Group; or (iii) any judgment, order or decree of
any Governmental Entity having jurisdiction over any member of the Company
Group. For purposes of this Section  4.4(b), “GE’s Knowledge” means the actual
knowledge of the executive officers of GE.

 

(c)               GE and the Company agree to provide to the other any
information and documentation reasonably requested by the other for the purpose
of evaluating and ensuring compliance with Sections 4.4(a) and Section 4.4(b)
hereof.

 

(d)               The provisions of this Section 4.4 shall terminate on the
Trigger Date.

 

4.5              Related Party Transactions.

 

(a)               All proposed Related Party Transactions contemplated by the
Transaction Documents between the Company and any member of the GE Group have
been approved by the Company Board in connection with its approval of the
Original Agreement and this Agreement. Any amendments to or modifications or
terminations of or material waivers, consents or elections under any Related
Party Transactions (other than any Related Party Transactions under the
Transaction Documents), shall require the prior written approval of the
Conflicts Committee, subject to and consistent with the Related Party
Transactions Policy (as defined below). Any material amendments or modifications
or terminations of any of the Transaction Documents (including, for the
avoidance of doubt, the schedules thereto, including the Related Party
Transaction Policy) or material waivers, consents (other than any consents of
the managing member of Newco LLC contemplated by the Newco LLC Agreement where
no member of the

 

16



GE Group is a counterparty to or beneficiary of the matter in question, and such
matter would not otherwise require the prior written approval of the Conflicts
Committee under this Section 4.5(a) or the Related Party Transactions Policy) or
elections of the Company’s or Newco LLC’s rights under any of the Transaction
Documents (including, for the avoidance of doubt, the schedules thereto,
including the Related Party Transaction Policy) shall require the prior written
approval of the Conflicts Committee.

 

(b)               All Related Party Transactions that are not contemplated by
the Transaction Documents shall be governed by the policy set forth on Schedule
4.5(b) (the “Related Party Transactions Policy”).

 

(c)               Following the Original Effective Date, Related Party
Transactions involving payments (individually or together with all substantially
related payments) in excess of the Threshold (as defined in the Related Party
Transactions Policy) shall be subject to the prior written approval of the
Conflicts Committee, subject to and consistent with the Related Party
Transactions Policy.

 

4.6              GE Policies.

 

(a)               The policies of the Company Group shall not be inconsistent
with the policies of GE provided to the Company (the “GE Policies”); provided,
however, that in circumstances where a provision of the Company’s Charter or
Amended and Restated Bylaws or of any Transaction Document (including, for the
avoidance of doubt, this Agreement) and a GE Policy would each apply, the
provision in the Company’s Charter or Amended and Restated Bylaws or Transaction
Document shall control with respect to the Company Group.

 

(b)               The Company shall take, and shall cause the other members of
the Company Group to take, all commercially reasonable actions to cause its and
the other members of the Company Group’s compliance policies and procedures to
(i) comply with all applicable Laws and (ii) not contravene GE’s The Spirit and
the Letter, as amended from time to time; provided that the Company may, with
the approval of the Company Board, adopt a new Company code of conduct not
inconsistent with GE’s The Spirit and the Letter.

 

(c)               The provisions of this Section 4.6 shall terminate on the
Trigger Date.

 

Article V

FINANCIAL AND OTHER INFORMATION

 

Unless otherwise expressly provided, each of the covenants and agreements in
this Article V shall terminate at the end of the fiscal year in which the
Trigger Date occurs, subject to clause (b) of Section 2.1:

 

5.1              Annual and Quarterly Financial Information; GE’s Operating
Reviews.

 

(a)               The Company shall, at any time during any fiscal year, use
commercially reasonable efforts to deliver to GE the corporate, finance and
financial planning and analysis data and supporting information and materials
relating to the Company Group as GE may

 

17



reasonably request for such year and each of the first, second and third quarter
of each year within the reasonable time periods specified by GE, which time
periods shall be specified by GE in writing by no later than fifteen (15) days
prior to the end of each fiscal year or quarter, as applicable. All annual
consolidated financial statements of the Company and its Subsidiaries delivered
to GE shall set forth in comparative form the consolidated figures for the
previous fiscal year prepared in accordance with Regulation S-X. All quarterly
consolidated financial statements of the Company and its Subsidiaries delivered
to GE shall include financial statements for such quarterly periods and for the
period from the beginning of the current fiscal year to the end of such quarter,
setting forth in each case in comparative form for each such fiscal quarter of
the Company the consolidated figures for the corresponding quarter and period of
the previous fiscal year prepared in accordance with Article 10 of Regulation
S-X. The information required to be delivered by this Section 5.1 shall include
a discussion and analysis by management of the Company’s and its Subsidiaries’
consolidated financial condition and results of operations for the requisite
years and quarterly periods (as applicable), including an explanation of any
material adverse change, all in reasonable detail and prepared in accordance
with Item 303(a) or Item 303(b) of Regulation S-K (as applicable), and with
respect to the yearly reports, prepared for inclusion in the annual report to
stockholders of any member of the GE Group. The Company shall provide GE an
opportunity to meet with management of the Company to discuss such information
required to be delivered by this Section 5.1 upon reasonable notice during
normal business hours.

 

(b)               (i) No later than the day prior to the day the Company
publicly files its Annual Report on Form 10-K or Quarterly Report on Form 10-Q
with the SEC, the Company shall deliver to GE the substantially final form of
its Annual Report on Form 10-K or Quarterly Report on Form 10-Q, together with
all certifications required by applicable Law by each of the chief executive
officer and chief financial officer of the Company and, with respect to the
Annual Report on Form 10-K, the form of opinion the Company’s independent
certified public accountants expect to provide thereon and (ii) the Company
shall, if requested by GE, also deliver to GE all of the information required to
be delivered by this Section 5.1, with respect to each Subsidiary of the
Company, which is itself required to file Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q with the SEC, with such information to be
provided in the same manner and detail and on the same time schedule as the
information with respect to the Company required to be delivered to GE pursuant
to Section 5.1(a).

 

5.2              GE Public Filings. The Company shall cooperate, and cause its
accountants to cooperate, with GE to the extent reasonably requested by GE in
the preparation of GE’s press releases, public earnings releases, Quarterly
Reports on Form 10-Q, Annual Reports to Shareholders, Annual Reports on Form
10-K, any Current Reports on Form 8-K and any amendments thereto and any other
proxy, information and registration statements, reports, notices, prospectuses
and any other filings made by GE or any of its Subsidiaries with the SEC, any
national securities exchange or otherwise made publicly available (collectively,
“GE Public Filings”). The Company agrees to use commercially reasonable efforts
to provide to GE all information that GE reasonably requests in connection with
any such GE Public Filings or that, in the judgment of GE’s legal department, is
required to be disclosed therein under any Law. The Company agrees to use
commercially reasonable efforts to provide such information in a timely manner
to enable GE, as applicable, to prepare, print and release such GE Public
Filings on such date as GE shall determine. If and to the extent reasonably
requested by GE, the

 

18



Company shall diligently and promptly review all drafts of such GE Public
Filings and prepare in a diligent and timely fashion any portion of such GE
Public Filing pertaining to the Company or its Subsidiaries. Prior to any
printing or public release of any GE Public Filing, an appropriate executive
officer of the Company, shall, if requested by GE, confirm to the best of such
officer’s knowledge that the information provided by the Company relating to the
Company Group in such GE Public Filing is accurate, true and correct in all
material respects. Unless required by Law or GAAP or interpretations thereof,
without the prior consent of GE, the Company shall not publicly release any
financial or other information that conflicts with the information with respect
to the Company, any Affiliate of the Company or the Company Group that is
provided by the Company for any GE Public Filing.

 

5.3              Other Financial Reporting Matters.

 

(a)               Maintenance of Books and Records. The Company shall, and shall
cause each of its consolidated Subsidiaries to, (i) make and keep books, records
and accounts, which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the assets of the Company and such
Subsidiaries; (ii) devise and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that: (x) transactions are executed
in accordance with management’s general or specific authorization;
(y) transactions are recorded as necessary (1) to permit preparation of
financial statements in conformity with GAAP or any other criteria applicable to
such statements and (2) to maintain accountability for assets; and (z) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iii) comply with the provisions of Section 404 of the
Sarbanes-Oxley Act of 2002, so long as in effect.

 

(b)               Fiscal Year. The Company shall, and shall cause each of its
consolidated Subsidiaries to, maintain a fiscal year which commences on January
1 and ends on December 31 of each calendar year; provided that, if on the date
hereof any consolidated Subsidiary of the Company has a fiscal year which ends
on a date other than December 31, the Company shall use its reasonable best
efforts to cause such Subsidiary to change its fiscal year to one which ends on
December 31 if such change is reasonably practicable.

 

(c)               Other Financial Information. Notwithstanding the occurrence of
the Trigger Date, for so long as members of the GE Group beneficially own at
least 10% of the voting power of the outstanding shares of Company Common Stock
on any date during the applicable fiscal year, the Company shall use
commercially reasonable efforts to provide to GE upon reasonable request of GE
such other financial information and analyses of the Company and its
Subsidiaries that may be necessary, by virtue of its equity ownership in the
Company, for any member of the GE Group to (1) comply with applicable financial
reporting requirements or its customary financial reporting practices or (2)
respond in a timely manner to any reasonable requests for information regarding
the Company and its Subsidiaries received by GE from investors or financial
analysts; provided, however, that neither GE nor any member of the GE Group
shall disclose any material, non-public information of the Company except
pursuant to policies and procedures mutually agreed upon by GE and the Company
for the disclosure of such information and except as required by applicable Law.
In connection therewith, the Company shall also permit GE, the GE Auditors and
other Representatives of GE to discuss the affairs, finances and accounts of any
member of the Company Group with the officers of the Company and the

 

19



Company Auditors, all at such times and as often as GE may reasonably request
upon reasonable notice during normal business hours.

 

(d)               Public Information and SEC Reports. The Company and each of
its Subsidiaries that files information with the SEC shall use commercially
reasonable efforts to timely file and cooperate with GE in preparing reports,
notices and proxy and information statements to be sent or made available by the
Company or such Subsidiaries to their security holders, all regular, periodic
and other reports filed under Sections 13, 14 and 15 of the Exchange Act by the
Company or such Subsidiaries and all registration statements and prospectuses to
be filed by the Company or such Subsidiaries with the SEC or any securities
exchange pursuant to the listed company manual (or similar requirements) of such
exchange (collectively, “Company Public Documents”) and deliver to GE (to the
attention of its senior securities counsel), no later than the date the same are
printed for distribution to its shareholders, sent to its shareholders or filed
with the SEC, whichever is earliest, final copies of all Company Public
Documents (except to the extent publicly available via the SEC’s EDGAR system).
Upon reasonable advance notice from GE of its planned filing date for any given
period (including reasonable notice of any changes to such date), the Company
shall use commercially reasonable efforts to file (x) its Quarterly Report on
Form 10-Q with the SEC on or about the same day as GE’s planned filing date with
the SEC for its quarterly reports for the corresponding period and (y) its
Annual Report on Form 10-K with the SEC on or about the same day as GE’s planned
filing date with the SEC for its annual reports for the corresponding period;
provided, that in no event shall the Company file such report for any given
period prior to GE’s filing of its own such report for the corresponding period,
unless the Company is so required by Law. The Parties shall cooperate in
preparing all press releases and other statements to be made available by the
Company or any of its Subsidiaries to the public, including information
concerning material developments in the business, properties, results of
operations, financial condition or prospects of the Company or any of its
Subsidiaries. GE shall have the right to review, reasonably in advance of public
release or release to financial analysts or investors (1) all press releases and
other statements to be made available by the Company or any of its Subsidiaries
to the public that relate to financial or accounting matters and (2) all reports
and other information prepared by the Company or any of its Subsidiaries for
release to financial analysts or investors; provided, however, that neither GE
nor any member of the GE Group shall disclose any material, non-public
information of the Company except pursuant to policies and procedures mutually
agreed upon by GE and the Company for the disclosure of such information and
except as required by applicable Law; provided, further, that notwithstanding
anything in this Article V to the contrary, after the Trigger Date, for so long
as members of the GE Group beneficially own at least 10% of the outstanding
shares of Company Common Stock on any date during the applicable fiscal year, GE
shall have the right to review such press releases, public statements, reports
and other information in advance if necessary, by virtue of its equity ownership
in the Company, for any member of the GE Group to (1) comply with applicable
financial reporting requirements or its customary financial reporting practices
or (2) respond to any reasonable requests for information regarding the Company
and its Subsidiaries received by GE from investors or financial analysts. No
press release, report, registration, information or proxy statement, prospectus
or other document which refers, or contains information with respect, to any
member of the GE Group shall be filed with the SEC or otherwise made public or
released to any financial analyst or investor by the Company or any of its
Subsidiaries without the prior written consent of GE (which consent shall not be
unreasonably withheld, conditioned or delayed) with respect to those

 

20



portions of such document that contain information with respect to any member of
the GE Group, except as may be required by Law (in such cases the Company shall
use its reasonable best efforts to notify the relevant member of the GE Group
and to obtain such member’s consent before making such a filing with the SEC or
otherwise making any such information public).

 

(e)               Meetings with Financial Analysts. The Company shall notify GE
reasonably in advance of the date of all scheduled meetings and conference calls
to be held between the Company and members of the investment community
(including any financial analysts), and of any conferences to be attended by
management of the Company with members of the investment community, and shall
consult with GE as to the appropriate timing for all such meetings, calls and
conferences. The Company shall not schedule such meeting or call or attend such
conference on any date to which GE reasonably objects. The foregoing shall not
require the Company to notify GE of one-on-one discussions between management of
the Company and members of the investment community (including any financial
analysts).

 

(f)                Meetings with Ratings Agencies. The Company shall notify GE
reasonably in advance of the date of all scheduled meetings and conference calls
to be held between the Company and members of the Ratings Agencies, and shall
consult with GE as to the appropriate timing for all such meetings, calls and
conferences. The Company shall not schedule such meeting or call or attend such
conference on any date to which GE reasonably objects. The foregoing shall not
require the Company to notify GE of one-on-one discussions between management of
the Company and members of the Ratings Agencies.

 

(g)               Earnings Releases. GE agrees that, unless required by Law (and
subject to the last sentence of this paragraph) or unless the Company shall have
consented thereto, no member of the GE Group will publicly release any
quarterly, annual or other financial information of the Company or any of its
Subsidiaries (“Company Information”) delivered to GE pursuant to this Article V
prior to the time that GE publicly releases financial information of GE, for the
relevant period. GE will consult with the Company on the timing of their annual
and quarterly earnings releases and GE and the Company will give each other an
opportunity to review the information therein relating to the Company and its
Subsidiaries and to comment thereon; provided, that GE shall have the sole right
to determine the timing of all such releases if GE and the Company disagree.
Upon reasonable advance notice from GE, the Company shall use commercially
reasonable efforts to publicly release its financial results for each annual and
quarterly period on the day of GE’s earnings release within a reasonable time
following GE’s release. If any member of the GE Group is required by Law to
publicly release such Company Information prior to the public release of GE’s
financial information, GE will give the Company notice of such release of
Company Information as soon as practicable but no later than two (2) days prior
to such release of Company Information.

 

(h)               GE Annual Statements.

 

(i)                 Coordination of Auditors’ Opinions. The Company will use its
commercially reasonable efforts to enable its independent certified public
accountants (the “Company Auditors”) to complete their audit such that they will
date their opinion on the Company’s audited annual financial statements on the
same date that GE’s independent certified public accountants (the “GE Auditors”)
date their opinion on the

 

21



GE Annual Statements, and to enable GE to meet its timetable for the printing,
filing and public dissemination of the GE Annual Statements.

 

(ii)              Access to Personnel and Working Papers. The Company will
request the Company Auditors to make available to the GE Auditors both the
personnel who performed or are performing the annual audit of the Company and,
consistent with customary professional practice and courtesy of such auditors
with respect to the furnishing of work papers, work papers related to the annual
audit of the Company, in all cases within a reasonable time before the Company
Auditors’ opinion date, so that the GE Auditors are able to perform the
procedures they consider necessary to take responsibility for the work of the
Company Auditors as it relates to the GE Auditors’ report on the GE Annual
Statements, all within sufficient time to enable GE to meet its timetable for
the printing, filing and public dissemination of the GE Annual Statements. If
the GE Auditors identify, in any management letter or other correspondence in
connection with the annual audit of GE, any issue with the accounting
principles, any proposed adjustment or any similar area of concern with respect
to the Company Group, GE shall promptly inform the Company and provide the
Company with an excerpt of the applicable portions of such management letter or
correspondence.

 

(i)                 Internal Auditors. The Company shall provide GE, the GE
Auditors or other Representatives of GE reasonable access upon reasonable notice
during normal business hours to the Company’s and its Subsidiaries’ books and
records so that GE may conduct reasonable audits relating to the financial
statements provided by the Company pursuant to this Article V, as well as to the
internal accounting controls and operations of the Company and its Subsidiaries.

 

(j)                 Accounting Estimates and Principles. The Company will give
GE reasonable notice of any proposed material change in accounting estimates or
material changes in accounting principles from those in effect with respect to
the Company Group, and will give GE notice immediately following adoption of any
such changes that are mandated or required by the SEC, the Financial Accounting
Standards Board or the Public Company Accounting Oversight Board. In connection
therewith, the Company will consult with GE, and, if requested by GE, the
Company will consult with the GE Auditors with respect thereto. As to material
changes in accounting principles that could affect any member of the GE Group,
the Company will not make any such changes without GE’s prior written consent
(which consent will not be unreasonably withheld, conditioned or delayed),
excluding changes that are mandated or required by the SEC, the Financial
Accounting Standards Board or the Public Company Accounting Oversight Board, if
such a change would be sufficiently material to be required to be disclosed in
the Company’s financial statements as filed with the SEC or otherwise publicly
disclosed therein. If GE so requests, the Company will be required to obtain the
concurrence of the Company Auditors as to such material change prior to its
implementation. GE will use its reasonable best efforts to promptly respond to
any request by the Company to make a change in accounting principles and, in any
event, in sufficient time to enable the Company to comply with its obligations
under Section 5.1.

 

(k)               Management Certification. The Company’s chief executive
officer and the Company’s chief financial or accounting officer shall submit
quarterly representations (with such changes thereto prescribed by GE consistent
with representations furnished to GE by other

 

22



business units of GE or as otherwise required by changes to applicable Law or
stock exchange requirements) attesting to the accuracy and completeness of the
financial and accounting records referred to therein in all material respects
and the establishment and maintenance of disclosure controls and procedures and
internal control over financial reporting.

 

(l)                 Operating Review Process. The Company shall conduct its
strategic and operational review process on a schedule that is consistent with
that of GE’s. GE acknowledges that, as a supplement to the information furnished
by the Company to GE pursuant to Section 5.1, GE shall conduct its strategic and
operational reviews of the Company through participation in meetings or other
activities of the Company Board by the members of the Company Board that are
designated for nomination by GE. To facilitate GE’s participation in the process
in this manner, the Company shall hold all of its regularly scheduled board
meetings at which its strategic and operational reviews are discussed within a
time frame consistent with GE’s strategic and operational review process. GE
shall make a good faith attempt to conduct all other reviews of the Company’s
operations, affairs, finances or results (other than those required to comply
with applicable financial reporting requirements or its customary financial
reporting practices) through participation in meetings or other activities of
the Company Board by the members of the Company Board that are designated for
nomination by GE. In connection with strategic, operational or other reviews,
relevant GE personnel other than the members of the Company Board designated for
nomination by GE may participate at GE’s invitation. GE will notify the Company
in advance of any such additional attendees.

 

(m)             Accountants’ Reports. The Company agrees that, notwithstanding
the occurrence of the Trigger Date, for so long as members of the GE Group
beneficially own at least 10% of the outstanding shares of Company Common Stock
on any date during the applicable fiscal year, the Company will promptly upon
receipt of written notice from GE, but in no event later than five (5) Business
Days following the receipt thereof, deliver to GE copies of all reports
submitted to the Company or any of its Subsidiaries by their independent
certified public accountants, including each report submitted to the Company or
any of its Subsidiaries concerning its accounting practices and systems and any
comment letter submitted to management in connection with their annual audit and
all responses by management to such reports and letters.

 

5.4              Exchange of Information. Notwithstanding the occurrence of the
Trigger Date, for so long as members of the GE Group beneficially own at least
10% of the outstanding shares of Company Common Stock on any date during the
applicable fiscal year, each of GE and the Company, on behalf of itself and the
other members of its respective Group, agrees to use commercially reasonable
efforts to provide, or cause to be provided, to the other, at any time after the
Original Effective Date, as soon as reasonably practicable after written request
therefor, any Information in the possession or under the control of such
respective Group which the requesting Party reasonably needs: (i) to comply with
reporting, disclosure, filing or other requirements imposed on the requesting
Party or a member of its Group (including under applicable securities or Tax
Laws) by a Governmental Entity having jurisdiction over the requesting Party or
such member of its Group; (ii) for use in any other judicial, regulatory,
administrative, Tax or other proceeding or in order to satisfy audit,
accounting, claims, regulatory, litigation, Tax or other similar requirements,
in each case other than claims or allegations that one Party to this Agreement
has against the other; or (iii) subject to the foregoing clause (ii), to comply
with its obligations under this Agreement or any Transaction Document;

 

23



provided, however, that in the event that any Party determines that any such
provision of Information could be commercially detrimental, violate any Law or
agreement, or waive any attorney-client privilege, the Parties shall take all
reasonable measures to permit the compliance with such obligations in a manner
that avoids any such harm or consequence.

 

5.5              Ownership of Information. Any Information owned by one Group
that is provided to a requesting Party pursuant to Section 5.4 shall be deemed
to remain the property of the providing Group. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such Information.

 

5.6              Compensation for Providing Information. In connection with
Information exchanged pursuant to Section 5.4 or a party’s obligations under
Section 5.10, the Party requesting Information or performance agrees to
reimburse the other Party for the reasonable out-of-pocket costs, if any, of
creating, gathering and copying such Information or otherwise performing, to the
extent that such costs are incurred for the benefit of the requesting Party.
Except as may be otherwise specifically provided elsewhere in this Agreement, or
in any other agreement between the Parties, such costs shall be computed in
accordance with the providing Party’s standard methodology and procedures.

 

5.7              Record Retention. To facilitate the possible exchange of
Information pursuant to this Article V and other provisions of this Agreement,
GE and the Company agree to use their reasonable best efforts to retain all
Information in their respective possession or control in accordance with the
policies of GE as in effect on the Original Effective Date, to the extent such
policies are communicated in writing to the Company reasonably in advance, or
such other policies as may be reasonably adopted by the appropriate Party after
the Original Effective Date. Neither Party will destroy, or permit any of its
Subsidiaries to destroy, any Information which the other Party may have the
right to obtain pursuant to this Agreement prior to the fifth anniversary of the
Original Effective Date without first using its reasonable efforts to notify the
other Party of the proposed destruction and giving the other Party the
opportunity to take possession of such Information prior to such destruction;
provided, however, that in the case of any Information relating to Taxes or
employee benefits, such period shall be extended to the expiration of the
applicable statute of limitations (giving effect to any extensions thereof);
provided further, however, no Party will destroy, or permit any of its
Subsidiaries to destroy, any Information required to be retained by applicable
Law.

 

5.8              Liability. No Party shall have any liability to any other Party
in the event that any Information exchanged or provided pursuant to this
Agreement which is an estimate or forecast, or which is based on an estimate or
forecast, is found to be inaccurate in the absence of willful misconduct by the
Party providing such Information. No Party shall have any liability to any other
Party if any Information is destroyed after reasonable best efforts by such
Party to comply with the provisions of Section 5.7.

 

24



5.9              Other Agreements Providing for Exchange of Information.

 

(a)               The rights and obligations granted under this Article V are
subject to any specific limitations, qualifications or additional provisions on
the sharing, exchange, retention or confidential treatment of Information set
forth in any Transaction Document.

 

(b)               Following the Trigger Date, in the event any Information
provided by one Group to the other (other than Information provided pursuant to
Section 5.7) is no longer needed for the purposes contemplated by any other
Transaction Document or is no longer required to be retained by applicable Law,
the receiving Party will promptly after request of the other Party either return
to the other Party all Information in a tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) or certify to the
other Party that it has destroyed such Information (and such copies thereof and
such notes, extracts or summaries based thereon).

 

5.10          Production of Witnesses; Records; Cooperation.

 

(a)               Except in the case of an adversarial Action by one Party
against another Party, each of GE and the Company shall use its reasonable
efforts to make available to each other Party, upon written request, the former,
current and future directors, officers, employees, other personnel and agents of
the members of its respective Group as witnesses and any books, records or other
documents within its control or which it otherwise has the ability to make
available, to the extent that any such person (giving consideration to business
demands of such directors, officers, employees, other personnel and agents) or
books, records or other documents may reasonably be required in connection with
any Action in which the requesting Party may from time to time be involved,
regardless of whether such Action is a matter with respect to which
indemnification may be sought under the Transaction Documents. The requesting
Party shall bear all costs and expenses in connection therewith.

 

(b)               Without limiting the foregoing, GE and the Company shall
cooperate and consult to the extent reasonably necessary with respect to any
Actions.

 

(c)               Without limiting any provision of this Section 5.10, each of
GE and the Company agrees to cooperate, and to cause each member of its
respective Group to cooperate, with each other in the defense of any
infringement or similar claim with respect to any intellectual property and
shall not claim to acknowledge, or permit any member of its respective Group to
claim to acknowledge, the validity or infringing use of any intellectual
property of a third Person in a manner that would hamper or undermine the
defense of such infringement or similar claim except as required by Law.

 

(d)               The obligation of GE and the Company to provide witnesses
pursuant to this Section 5.10 is intended to be interpreted in a manner so as to
facilitate cooperation and shall include the obligation to provide as witnesses
officers without regard to whether the witness or the employer of the witness
could assert a possible business conflict (subject to the exception set forth in
the first sentence of Section 5.10(a)).

 

(e)               In connection with any matter contemplated by this Section
5.10, GE and the Company will enter into a mutually acceptable joint defense
agreement so as to maintain to the

 

25



extent practicable any applicable attorney-client privilege, work product
immunity or other applicable privileges or immunities of any member of any
Group.

 

5.11          Privilege. The provision of any information pursuant to this
Article V shall not be deemed a waiver of any privilege, including privileges
arising under or related to the attorney-client privilege or any other
applicable privilege (a “Privilege”). Neither the Company or any member of the
Company Group nor GE or any member of the GE Group will be required to provide
any information pursuant to this Article V if the provision of such information
would serve as a waiver of any Privilege afforded such information.

 

Article VI

DISPUTE RESOLUTION

 

6.1              General Provisions.

 

(a)               Any dispute, controversy or claim arising out of, in
connection with, or relating to this Agreement, or the validity, interpretation,
breach or termination thereof (a “Dispute”), shall be resolved in accordance
with the procedures set forth in this Article VI, which shall be the sole and
exclusive procedures for the resolution of any such Dispute unless otherwise
specified below.

 

(b)               Commencing with a request contemplated by Section 6.2, all
communications between the Parties or their Representatives in connection with
the attempted resolution of any Dispute shall be deemed to have been delivered
in furtherance of a Dispute settlement and shall be exempt from discovery and
production, and shall not be admissible in evidence for any reason (whether as
an admission or otherwise), in any proceeding for the resolution of the Dispute.

 

(c)               Except as provided in Section 6.1(f) in connection with any
Dispute, the Parties expressly waive and forego any right to trial by jury.

 

(d)               The specific procedures set forth below, including but not
limited to the time limits referenced therein, may be modified by agreement of
the Parties in writing.

 

(e)               All applicable statutes of limitations and defenses based upon
the passage of time shall be tolled while the procedures specified in this
Article VI are pending. The Parties will take such action, if any, required to
effectuate such tolling.

 

(f)                The Parties hereby irrevocably submit to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
lacks subject matter jurisdiction, any other state court or federal court having
subject matter jurisdiction located within the State of Delaware in connection
with any such Dispute, and each Party hereby irrevocably agrees that all claims
in respect of any such Dispute or any suit, action or proceeding related thereto
may be heard and determined in such courts. The Parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection that
they may now or hereafter have to the laying of venue of any such Dispute
brought in such courts or any defense of inconvenient forum for the maintenance
of such dispute. Each of the Parties agrees that a judgment in any such Dispute

 

26



may be enforced in other jurisdictions by suit, on the judgment or in any other
manner provided by Law.

  

(g)               To the extent a Dispute under this Agreement is not resolved
pursuant to Section 6.2 herein; a Party may bring such a Dispute in court in
accordance with Section 6.1(f) of this Agreement.

 

6.2              Consideration by Senior Executive and Conflicts Committee. The
Parties shall attempt in good faith to resolve any Dispute by negotiation
between the CEO of GE, on the one hand, and the Conflicts Committee, on the
other hand. Either Party may initiate the negotiation process by providing a
written notice to the other (the “Initial Notice”). Fifteen (15) days after
delivery of the Initial Notice, the receiving Party shall submit to the other a
written response (the “Response”). The Initial Notice and the Response shall
include (i) a statement of the Dispute and of each Party’s position and (ii) the
name and title of any person that will represent that Party and of any other
person who will accompany such person. Such meeting may be in person or by
telephone within ten (10) Business Days of the date of the Response to seek a
resolution of the Dispute.

 

6.3              Attorneys’ Fees and Costs. Each Party will bear its own
attorneys’ fees and costs incurred in connection with the resolution of any
Dispute in accordance with this Article VI.

 

Article VII

MISCELLANEOUS

 

7.1              Corporate Power; Fiduciary Duty.

 

(a)               GE represents on behalf of itself and the Company represents
on behalf of itself, as follows:

 

(i)                 each such Person has the requisite corporate or other power
and authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(ii)              this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms thereof.

 

(b)               Notwithstanding any provision of this Agreement, none of GE or
the Company shall be required to take or omit to take any act that would violate
its fiduciary duties to any minority stockholders of the Company or any
non-wholly-owned Subsidiary of GE or the Company, as the case may be (it being
understood that directors’ qualifying shares or similar interests will be
disregarded for purposes of determining whether a Subsidiary is wholly owned).

 

7.2              Governing Law. This Agreement shall be governed by and
construed and interpreted in accordance with the Laws of the State of New York
irrespective of the choice of Laws principles of the State of New York other
than Section 5-1401 of the General Obligations Law of the State of New York,
except under Article III, to the extent the substantive Laws of the State of
Delaware apply.

 



 

27



7.3              Force Majeure. No Party (or any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (i) notify the other Parties of the
nature and extent of any such Force Majeure condition and (ii) use due diligence
to remove any such causes and resume performance under this Agreement as soon as
feasible.

 

7.4              Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and, in the
case of delivery in person or by overnight mail, shall be deemed to have been
duly given upon receipt) by delivery in person or overnight mail to the
respective parties or delivery by electronic mail transmission (providing
confirmation of transmission) to the respective Parties. Any notice sent by
electronic mail transmission shall be deemed to have been given and received at
the time of confirmation of transmission. Any notice sent by electronic mail
transmission shall be followed reasonably promptly with a copy delivered by
overnight mail. All notices, requests, claims, demands and other communications
hereunder shall be addressed as follows, or to such other address or email
address for a Party as shall be specified in a notice given in accordance with
this Section 7.4:

 

If to GE, to:

 

General Electric Company
41 Farnsworth Street
Boston, Massachusetts 02210



Attention: James M. Waterbury Email: jim.waterbury@ge.com

  

If to the Company, to:

 

Baker Hughes, a GE company
17021 Aldine Westfield Road
Houston, Texas 77073



Attention: William D. Marsh Telephone: (713) 879-1257 Facsimile: (713) 439-8472
E-mail: will.marsh@bhge.com






 

7.5              Severability. If any provision of this Agreement shall be held
to be illegal, invalid or unenforceable under any applicable Law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the Parties shall be construed and enforced accordingly.

 



28



7.6              Entire Agreement. This Agreement (including the annexes,
exhibits and letters hereto) and the Transaction Documents constitute the entire
agreement, and supersede all other prior agreements (including the Original
Agreement) and understandings (both written and oral), among the Parties with
respect to the subject matter hereof and thereof.

 

7.7              Assignment; No Third-Party Beneficiaries. This Agreement shall
not be assigned by any Party without the prior written consent of the other
Party. This Agreement is for the sole benefit of the Parties to this Agreement
and the members of their respective Group and their permitted successors and
assigns, including any Permitted Transferee (as defined in the Newco LLC
Agreement) and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or entity (other than the Conflicts Committee
pursuant to Section  7.8 or Section 7.12) any legal or equitable right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

 

7.8              Amendment; Waiver. No provision of this Agreement may be
amended or modified except by a written instrument signed by all the Parties to
such agreement; provided that any material amendment or modification of this
Agreement shall require the prior written approval of the Conflicts Committee.
Either Party may, in its sole discretion, waive any and all rights granted to it
in this Agreement; provided, that no waiver by any Party of any provision hereof
shall be effective unless explicitly set forth in writing and executed by the
Party so waiving; provided, further, that any material waiver of any or all of
the Company’s rights granted under this Agreement shall require the prior
written approval of the Conflicts Committee. The waiver by any Party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other subsequent breach.

 

7.9              Interpretations. When a reference is made in this Agreement to
an Article, Section or Schedule, such reference shall be to an Article, Section
or Schedule to this Agreement unless otherwise indicated. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” Any references in this Agreement to
“the date hereof” refers to November 13, 2018. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
References to “this Agreement,” “hereof,” “herein,” and “hereunder” refer to
this Agreement as a whole and not to any particular provision of this Agreement
and include any schedules, annexes, exhibits or other attachments to this
Agreement. The word “or” shall be deemed to mean “and/or.” All terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. The Parties have participated jointly in the
negotiation and drafting of this Agreement with the assistance of counsel and
other advisors and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall

 

29



be construed as jointly drafted by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement or interim drafts of this Agreement.

 

7.10          Privileged Matters.

 

(a)               Each of the Parties agrees, on its own behalf and on behalf of
its directors, officers, employees and Affiliates, that the law firms listed on
Schedule 7.10(a) (the “GE Law Firms”) may serve as counsel to GE and the other
members of the GE Group, on the one hand, and the GE O&G Subsidiaries, on the
other hand, in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement and the other Transaction Documents and the
consummation of the Transactions, and that, following consummation of the
Transactions, the GE Law Firms may serve as counsel to the GE Group or any
director, officer, employee or Affiliate of any member of the GE Group, in
connection with any litigation, claim or obligation arising out of or relating
to this Agreement, the other Transaction Documents or the Transactions
notwithstanding such representation. In connection with any representation
expressly permitted pursuant to the prior sentence, the Company hereby
irrevocably waives and agrees not to assert, and agrees to cause the other
members of the Company Group to irrevocably waive and not to assert any conflict
of interest arising from or in connection with (i) prior representation of the
GE O&G Subsidiaries by the GE Law Firms, and (ii) representation of any member
of the GE Group prior to and after the Closing by the GE Law Firms. As to any
privileged attorney-client communications between the GE Law Firms and any GE
O&G Subsidiary prior to the Closing (collectively, the “Privileged
Communications”), the Company, together with any of its Affiliates, successors
or assigns, agrees that no such party may use or rely on any of the Privileged
Communications in any action against or involving any of the Parties after the
Closing.

 

(b)               The Company further agrees, on behalf of itself and on behalf
of the other members of the Company Group, that all privileged communications in
any form or format whatsoever between or among the GE Law Firms, on the one
hand, and GE, any other member of the GE Group or the GE O&G Subsidiaries, or
any of their respective directors, officers, employees or other representatives,
on the other hand, that relate to the negotiation, documentation and
consummation of the Transactions, any alternative transactions to the
Transactions presented to or considered by GE, any other member of the GE Group
or the GE O&G Subsidiaries, or any dispute arising under this Agreement or the
other Transaction Documents, unless finally adjudicated to be not privileged by
a court of law (collectively, the “Privileged Deal Communications”), shall
remain privileged after the Closing and that the Privileged Deal Communications
and the expectation of client confidence relating thereto shall belong solely to
GE, shall be controlled by GE, and shall not pass to or be claimed by the
Company or any other member of the Company Group. The Company agrees that it
will not, and that it will cause the other members of the Company Group not to,
(i) access or use the Privileged Deal Communications, (ii) seek to have any
member of the GE Group waive the attorney-client privilege or any other
privilege, or otherwise assert that the Company or any other member of the
Company Group has the right to waive the attorney-client privilege or other
privilege applicable to the Privileged Deal Communications, or (iii) seek to
obtain the Privileged Deal Communications or Non-Privileged Deal Communications
(as defined below) from any member of the GE Group or the GE Law Firms.

 

30



(c)               The Company further agrees, on behalf of itself and on behalf
of the other members of the Company Group, that all communications in any form
or format whatsoever between or among any of the GE Law Firms, GE, any other
member of the GE Group or the GE O&G Subsidiaries, or any of their respective
directors, officers, employees or other Affiliates or representatives that
relate to the negotiation, documentation and consummation of the Transactions,
any alternative transactions to the Transactions presented to or considered by
GE, any other member of the GE Group or the GE O&G Subsidiaries, or any dispute
arising under this Agreement and that are not Privileged Deal Communications
(collectively, the “Non-Privileged Deal Communications”), shall also belong
solely to GE, shall be controlled by GE and ownership thereof shall not pass to
or be claimed by the Company or any other member of the GE Group.

 

(d)               Notwithstanding the foregoing, in the event that a dispute
arises between the Company or any other member of the Company Group, on the one
hand, and a third party other than GE, any other member of the GE Group or their
respective Affiliates, on the other hand, then the Company or such other member
of the Company Group may assert the attorney-client privilege to prevent the
disclosure of the Privileged Deal Communications to such third party; provided,
however, that to the extent such dispute relates to this Agreement, the other
Transaction Documents or the Transactions, none of the Company or any other
member of the Company Group may waive such privilege without the prior written
consent of GE. If the Company or any other member of the Company Group is
legally required to access or obtain a copy of all or a portion of the
Privileged Deal Communications, then the Company shall promptly (and, in any
event, within three (3) Business Days) notify GE in writing (including by making
specific reference to this Section 7.10(d)) so that GE can, at its sole cost and
expense, seek a protective order, and the Company agrees to use commercially
reasonable efforts to assist therewith.

 

(e)               This Section 7.10 shall apply mutatis mutandis with respect to
the representation by the law firms listed on Schedule 7.10(e) of the Conflicts
Committee and any member of the Company Group (including BHI) and any successors
thereof.

 

7.11          Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in any number of counterparts and by different Parties
in separate counterparts, and delivered by means of electronic mail transmission
or otherwise, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

 

7.12          Enforceable by the Conflicts Committee. All of the Company’s and
Newco LLC’s rights under this Agreement and the other Transaction Documents may
be enforced by the Conflicts Committee; provided that nothing in this Agreement
shall require the Conflicts Committee to act on behalf of, or enforce any rights
of, the Company or Newco LLC. Any recovery in connection with an Action brought
by the Conflicts Committee hereunder or thereunder shall be for the
proportionate benefit of all Other Stockholders.

 

[The remainder of this page has been intentionally left blank; the next page is
the signature page.]

 

31



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers. 

 



  GENERAL ELECTRIC COMPANY               By: /s/ James M. Waterbury   Name:
James M. Waterbury   Title: Vice President               BAKER HUGHES, A GE
COMPANY               By: /s/ Lee Whitley     Name : Lee Whitley     Title:
Corporate Secretary

 

 

 



